                         UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BOBRICK WASHROOM EQUIPMENT, :
INC.,                       :
                            :CIVIL ACTION NO. 3:14-CV-853
          Plaintiff,        :(JUDGE MARIANI)
                            :
          v.                :
                            :
SCRANTON PRODUCTS, INC.,    :
                            :
          Defendant.        :
                            :

                                             ORDER

        AND NOW, THIS EIGHTH DAY OF APRIL 2020, for the reasons discussed in the

simultaneously filed Memorandum Opinion, IT IS HEREBY ORDERD THAT:

   1.      Defendant’s request to bifurcate Enforcement Motion proceedings is DENIED;

   2.      A telephonic Enforcement Motion Management Conference shall be held on

           Friday, April 17, 2020, at 11:30 a.m.;

   3.      At least three days prior to the telephonic Enforcement Motion Management

           Conference, Counsel for the plaintiff shall provide the Court, via e-filing, a call-in

           number which the Court, Court Reporter, and all counsel of record may call to

           connect to the conference call.



                                                     _s/ Robert D. Mariani______________
                                                     Robert D. Mariani
                                                     United States District Judge
